Citation Nr: 1636159	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthralgia of right knee with degenerative joint disease secondary to injury.

2.  Entitlement to higher ratings for limitation of extension of the right knee, rated aa 10 percent disabling from July 18, 2013, and as 0 percent disabling from April 5, 2016.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO in Columbia, South Carolina, inter alia, denied a rating in excess of 10 percent for the Veteran's right knee disability.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board. 

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In January 2010, the Board expanded the appeal to include a claim for a TDIU  (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.  

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remand.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2012 SSOC) and returned these matters  to the Board. 

In December 2012, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

Again, in February 2013, the Board remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remands.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an October 2013 SSOC), and returned these matters to the Board.

Then, in January 2014, the Board remanded the claims on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a January 2015 SSOC), and returned these matters  to the Board. 

In September 2015, the Board again remanded the claims on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC reduced the rating for limitation of right knee extension to a 0 percent (noncompensable) rating, effective April 5, 2016, and continued to deny the remaining claims  (as reflected in a May 2016 SSOC), and returned these matters to the Board. 

As noted in the Board's prior remands, during the pendency of the appeal, the agency of original jurisdiction (AOJ) granted a separate 10 percent rating for limited extension of the right knee, effective July 18, 2013 (as reflected in an August 2013 rating decision).  [The Board notes, parenthetically, that the AOJ's action in this regard is consistent with an opinion of VA's General Counsel: VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).].  The Board has now characterized  the matter of evaluation of limitation extension of the right leg to encompass both ratings assigned. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as previously noted in the January 2012, February 2013, January 2014 and September 2015 remands, in the November 2011 written brief presentation, the Veteran's representative raised the issues of service connection for migraines and for a mental disorder.  Moreover, in a December 2012 written brief presentation, the Veteran's representative also raised the issues of service connection for a bilateral foot disability, leg length discrepancy, left knee disability, coronary artery disease, diabetes and gastroesophageal reflux disease.  These claims for service connection have not yet been addressed by the AOJ.  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  The Board recognizes that the Veteran's claims have already been remanded multiple times (as referenced above); here, however, the primary reason for further remand is beyond the Board's control.  

Most recently, in the September 2015 decision, the Board remanded the claims on appeal, in part, to arrange for the Veteran to undergo VA knee examination.  Such examination was accomplished in April 2016.  

Since the Veteran's claims were last before the Board, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  As this type of joint testing was not accomplished during the Veteran's March 2015 examination, further VA examination is warranted. 

Hence, the AOJ should arrange for the Veteran to undergo another VA knee examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims for increase (to include the claim for a TDIU). See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Specifically as regards the TDIU claim, the Board points out that, as resolution of the higher rating claims could impact the TDIU claim, these matters are inextricably intertwined.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  As the Board must defer consideration of the TDIU claim, at this juncture, pending completion of the actions being requested primarily to resolve the higher rating claims, this matter is being remanded as well.  



Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.  

The most recent VA treatment records are dated March 4, 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the AOJ should all outstanding records of relevant VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal (to include pertaining to private (non-VA) treatment and employment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the  AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The AOJ's  adjudication of each higher rating claim should include continued consideration of whether any, or any further, staged rating  of the disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate; and, with respect to the TDIU claim, whether the procedures of 38 C.F.R. § 4.16(b) for of referral of the claim for extra-schedular consideration are invoked.

Accordingly, these matters are REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 4, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records and employment records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination by an appropriate medical professional.  . 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the right knee should also be conducted, for comparison purposes.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the right knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase (to include the TDIU claim), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each remaining claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include, with respect to the higher rating claims, consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above), is appropriate; and, with respect to the TDIU claim, whether the procedures of 38 C.F.R. § 4.16(b) for of referral of the claim for extra-schedular consideration are invoked).

8.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


